Citation Nr: 0817537	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  04-18 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.   Entitlement to service connection for headaches, to 
include as secondary to exposure to herbicides.

2.   Entitlement to service connection for a lung disorder, 
to include as secondary to exposure to herbicides.

3.  Entitlement to service connection for a skin disorder, to 
include as secondary to exposure to herbicides.

4.  Entitlement to service connection for a disorder 
manifested by weight loss, to include as secondary to 
exposure to herbicides.

5.  Entitlement to service connection for growths of the left 
foot, right hand, and left chest, to include as secondary to 
exposure to herbicides.

6.  Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
head injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from May 1968 to February 
1971, to include a tour of duty in the Republic of Vietnam 
from July 1969 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Atlanta, Georgia, which denied the above claims.  

The Board notes that in February 2008, the veteran had been 
scheduled to appear at a personal hearing over which a 
Veterans Law Judge would have presided while at the RO.  
However, the veteran failed to appear as scheduled.


FINDINGS OF FACT

1.  Headaches have not been shown to have been incurred in or 
aggravated by service, including as a result of exposure to 
herbicides.

2.  A lung disorder has not been shown to have been incurred 
in or aggravated by service, including as a result of 
exposure to herbicides.

3.  A skin disorder has not been shown to have been incurred 
in or aggravated by service, including as a result of 
exposure to herbicides.

4.  A disorder manifested by weight loss has not been shown 
to have been incurred in or aggravated by service, including 
as a result of exposure to herbicides.

5.  Growths of the left foot, right hand, and left chest have 
not been shown to have been incurred in or aggravated by 
service, including as a result of exposure to herbicides.

6.  The RO denied entitlement to service connection for a 
head injury in June 1994.

7.  Evidence submitted since the June 1994 RO rating action 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for headaches, to include as secondary to exposure to 
herbicides, have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).

2.  The criteria for the establishment of service connection 
for a lung disorder, to include as secondary to exposure to 
herbicides, have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).

3.  The criteria for the establishment of service connection 
for a skin disorder, to include as secondary to exposure to 
herbicides, have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).

4.  The criteria for the establishment of service connection 
for a disorder manifested by weight loss, to include as 
secondary to exposure to herbicides, have not been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).

5.  The criteria for the establishment of service connection 
for growths of the left foot, right hand, and left chest, to 
include as secondary to exposure to herbicides, have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

6.  The unappealed June 1994 RO decision denying service 
connection for a head injury is final. 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 20.1103 
(2007).

7.  Subsequent to the June 1994 RO decision that denied 
entitlement to service connection for a head injury, new and 
material evidence sufficient to reopen the claim was not 
received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in June 2002, September 2002, January 2003, 
and March 2006 the veteran was notified of the evidence not 
of record that was necessary to substantiate his claims.  He 
was told what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  He 
was, in essence, told to submit all relevant evidence he had 
in his possession.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

The June 2002 letter provided the veteran with notice of what 
evidence and information was necessary to reopen his 
previously denied claim and to establish entitlement to the 
underlying claim for the benefit sought on appeal.  Kent v. 
Nicholson, 20 Vet App 1 (2006).  He was also asked to submit 
evidence and/or information, which would include that in his 
possession, to the RO.  The RO stated that it was giving him 
the opportunity to submit additional evidence or request 
assistance prior to making a decision.  The content of the 
notice provided to the veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by two 
letters dated in March 2006.  Adequate notice has been 
provided to the veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In the present appeal, because service connection is being 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the veteran under the holding in Dingess, 
supra.  Additionally, the appeal was readjudicated by way of 
an April 2004 DRO Decision/Statement of the Case.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant available 
service and VA medical treatment records have been obtained.  
With regard to the service connection claims, they are being 
denied on the basis that no competent medical evidence has 
been submitted which links any such current disorder to his 
active service.  In this circumstance, there is no duty on 
the part of VA to provide a medical examination, because as 
in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorders in 
question, and further substantiating evidence suggestive of a 
linkage between his active service and the current disorders, 
if shown.  The veteran has not done so, and no evidence thus 
supportive has otherwise been obtained.  Here, as in Wells, 
the record in its whole, after due notification, advisement, 
and assistance to the veteran under the VCAA, does not 
contain competent evidence to suggest that the veteran the 
asserted current disorders that are related to his active 
service.  Given these matters of record, there is no 
competent evidence that "the disability or symptoms may be 
associated with the claimant's active military . . . 
service."  38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 
Vet. App. 370 (2002).  Under such circumstances, there is no 
duty to provide another examination or to obtain an 
additional medical opinion.  Id.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304 (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  

Service connection for bronchiectasis may also be established 
based upon a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending May 7, 1975, service 
connection may be presumed for certain diseases enumerated by 
statute and regulations that become manifest within a 
particular period, if any such period is prescribed.  The 
specified diseases are: chloracne, Hodgkin's disease, non-
Hodgkin's lymphoma, prostate cancer, chronic lymphocytic 
leukemia, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), multiple 
myeloma, respiratory cancers (cancers of the lung, bronchus, 
trachea, or larynx), and diabetes mellitus (Type 2).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

"Service in the Republic of Vietnam," includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The VA General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.

Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961 and 
ending on May 7, 1975 in the case of a veteran who served in 
the Republic of Vietnam during that period).  See VAOPGCPREC 
27-97.

Notwithstanding the foregoing presumptive provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), it has been 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Headaches; a lung disorder; a skin disorder; a disorder 
manifested
by weight loss; and growths of the left foot, right hand, and 
left chest

The veteran has asserted that he currently has headaches; a 
lung disorder; a skin disorder; a disorder manifested by 
weight loss; and growths of the left foot, right hand, and 
left chest which are manifested as a result of his period of 
active service, to include exposure to Agent Orange during 
service in the Republic of Vietnam.

The veteran's service personnel records show that he served 
in the Republic of Vietnam from July 1969 to July 1970.

The veteran's service medical records are negative for 
reports of or treatment for symptoms associated with 
headaches; a lung disorder; a skin disorder; a disorder 
manifested by weight loss; and growths of the left foot, 
right hand, and left chest.  A service medical record dated 
in May 1970 shows that the veteran reported a two month 
history of cough and three day history of chest pain.  There 
was no diagnosis given, and he was treated with medication.  
Two service medical records dated in December 1970 show that 
the veteran was treated for mild bronchitis and an upper 
respiratory infection.

A separation report of medical examination dated in January 
1971 shows that upon clinical evaluation, the veteran's head; 
lungs and chest; skin and lymphatics; and upper and lower 
extremities were all normal.  In this respect, to the extent 
the veteran exhibited infections of the respiratory system, 
such as bronchitis, such symptoms appeared to be acute and 
transitory in nature that had completely resolved prior to 
the time of separation. 

Subsequent to service, VA outpatient treatment records dated 
from October 1981 to June 2007 show that the veteran was 
treated intermittently for various symptoms associated with 
headaches; a lung disorder, to include chronic obstructive 
pulmonary disease; a skin disorder described as a rash; a 
disorder manifested by weight loss; and growths of the left 
foot, right hand, and left chest, which in May 2001 were 
described as cysts.

In March 2004, the veteran testified at a personal hearing 
over which a decision review officer of the RO presided.  The 
veteran asserted that he began having headaches shortly after 
service, in conjunction with a fall from a 30 foot tower 
during his tour of duty in the Republic of Vietnam.  The 
veteran denied being treated for a lung condition in service, 
but described that he had a current lung disorder, which was 
not cancer, which was etiologically related to service.  He 
also described having a rash under his arms and having 
growths removed from his left foot, right hand, and left 
chest.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims of 
service connection for headaches; a lung disorder; a skin 
disorder; a disorder manifested by weight loss; and growths 
of the left foot, right hand, and left chest; and the appeal 
will be denied. 

Initially, the Board notes that headaches; a lung disorder 
(other than cancer); a skin disorder (other than cancer or 
chloracne); a disorder manifested by weight loss; and growths 
of the left foot, right hand, and left chest are not 
disabilities for which presumptive service connection would 
be available under 38 C.F.R. § 3.309(e).  The competent 
medical evidence of record has not shown that the veteran has 
cancer associated with either the lungs or the skin, nor that 
he has ever been diagnosed with chloracne.  The veteran, 
himself, during his March 2004 hearing indicated that he did 
not have cancer.  As such, entitlement to service connection 
for headaches; a lung disorder; a skin disorder; a disorder 
manifested by weight loss; and growths of the left foot, 
right hand, and left chest is not warranted on a presumptive 
basis pursuant to exposure to herbicides in the Republic of 
Vietnam.

In this regard, the Board notes that the Secretary recently 
reiterated that there is no positive association between 
exposure to herbicides and any condition for which he has not 
specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32395 (Jun. 12, 
2007).  

However, as noted above, the veteran is not precluded from 
establishing service connection with proof of direct 
causation.  See Combee, 34 F.3d at 1042; Ramey, 9 Vet. App. 
at 44.

The veteran's January 1971 separation report of medical 
examination is negative of any assessment of either 
headaches; a lung disorder; a skin disorder; a disorder 
manifested by weight loss; or growths of the left foot, right 
hand, and left chest.  A veteran's separation physical 
examination report is highly probative as to the veteran's 
condition at the time of his release from active duty, as it 
was generated with the specific purpose of ascertaining the 
veteran's then-physical condition, as opposed to his current 
assertion which is proffered in an attempt to secure VA 
compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  The weight of the 
service medical records, including the January 1971 
separation examination report, is greater than subsequent 
outpatient treatment records which may be based on a history 
as provided by the veteran.

Headaches; a lung disorder; a skin disorder; a disorder 
manifested by weight loss; and growths of the left foot, 
right hand, and left chest were not demonstrated until many 
years after separation from service.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

The Board does not question the veteran's sincerity that he 
incurred headaches; a lung disorder; a skin disorder; a 
disorder manifested by weight loss; and growths of the left 
foot, right hand, and left chest, as a result of his service.  
While he is certainly competent to relate what he had done in 
service and after service, and to describe the extent of his 
current symptomatology, there is no evidence that he 
possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The competent medical evidence of record has also failed to 
demonstrate that the veteran had manifested bronchiectasis to 
a degree of 10 percent or more within one year from the date 
of separation from service, thus, service connection based 
upon a legal presumption is not warranted.  See 38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for headaches; a lung disorder; a skin disorder; a 
disorder manifested by weight loss; and growths of the left 
foot, right hand, and left chest.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claims.  See Gilbert, 1 Vet. App. at 
53.

Residuals of a head injury

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  Those provisions are only applicable to claims filed 
on or after August 29, 2001.  As the veteran's claim to 
reopen was received in April 2002, the new regulatory 
criteria are applicable.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In a decision dated in June 1994, the RO denied the veteran's 
claim of entitlement to service connection for a head injury.  
The veteran asserted that he currently had residuals of a 
head injury, manifested by seizures, which were the result of 
a fall from a 30 foot tower during service, or in the 
alternative, the result of exposure to herbicides, both while 
in the Republic of Vietnam.

At the time of this decision, the medical evidence of record 
included the veteran's service medical records, which were 
entirely negative of a head injury or of any fall from a 30 
foot tower during service.  In fact, the veteran's January 
1971 separation report of medical examination showed that 
upon clinical evaluation, his head was normal.

The medical evidence of record also included VA hospital and 
outpatient treatment records dated from November 1989 to 
November 1992, which showed that the veteran had a 
longstanding history of seizures for which he underwent a 
left temporal lobectomy in November 1989.

In its June 1994 decision, the RO determined that in the 
absence of in-service manifestations of symptoms associated 
with a head injury, and a nexus between the asserted 
residuals of a head injury and service, service connection 
was not warranted.  The RO also determined that the veteran's 
asserted residuals of a head injury were not manifested by a 
disease for which presumptive service connection would have 
been available under 38 C.F.R. § 3.309(e), on the basis of 
exposure to herbicides in the Republic of Vietnam.  The 
veteran was notified of this decision and of his appellate 
rights by letter dated in June 16, 1994.  He did not appeal 
this decision, thus the denial became final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

Subsequent to the June 1994 RO decision, in April 2002, the 
veteran requested to reopen his claim for service connection 
for residuals of a head injury.  In support of his claim, he 
submitted additional VA outpatient treatment records dated 
from February 1989 to June 2007 which showed intermittent 
treatment for a seizure disorder.  In many instances, the 
veteran had provided a history of a fall from a 30 foot tower 
in service as the cause of his current symptoms.

The veteran also testified at the March 2005 personal hearing 
that he had fallen on his head from a 30 foot signal tower in 
service in either the Republic of Vietnam or Cambodia, had 
been rendered unconscious for close to one day, and that he 
began having headaches almost immediately, for which he was 
treated with vitamins.  He added that he had been treated for 
residuals of his head injury soon after his separation from 
service.  He added that initially, he would feel the onset of 
symptoms and would go to a private hospital in Calhoun, 
Georgia, but that his symptoms would resolve prior to his 
arrival.  The veteran also indicated that he did not believe 
that hospital records would have been kept for such a long 
period of time.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for residuals of a head injury.  To the extent 
that the veteran is presently reiterating that he has had 
residuals of a head injury manifested by seizures since his 
service, such testimony is not new.

Although the veteran maintains that his head disorder was 
incurred in service, there is still no competent medical 
evidence of record of inservice incurrence or of a nexus 
between service and the current manifestations.  It is well-
established that laypersons, such as the veteran, are not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight.  See Cromley, 7 Vet. App. at 379; Espiritu, 2 Vet. 
App. at 495.

The Board has presumed the veteran's testimony to be credible 
for the purpose of determining whether new and material 
evidence has been submitted.  However, when viewed in 
conjunction with the evidence of record at the time of the 
prior final decision, it is repetitive of previous statements 
made which were previously considered by VA, and are 
therefore not new.  As noted above, there is no evidence that 
the veteran possesses the requisite medical training or 
expertise necessary to render him competent to offer evidence 
on matters such as medical diagnosis or medical causation.  
Espiritu, supra.

As to the February 1989 to June 2007 VA outpatient treatment 
records showing intermittent treatment for the veteran's 
seizure disorder, the additional evidence is merely 
cumulative of previously submitted evidence of post-service 
treatment for a seizure disorder without providing a nexus to 
service by a competent authority.  As such, this evidence 
submitted since the RO's last denial of the claim does not 
raise a reasonable possibility of substantiating the claim.

The veteran has not presented any new evidence which relates 
to an unestablished fact necessary to substantiate his claim.  
The recently submitted evidence is either merely cumulative 
of previously submitted evidence or not bearing on the 
question of a nexus between the currently manifested seizure 
disorder and service; thus, the evidence submitted since the 
RO's last denial of the claim does not raise a reasonable 
possibility of substantiating the claim.

Accordingly, the Board finds that the evidence received 
subsequent to the June 1994 RO decision is not new and 
material and does not serve to reopen the veteran's claim of 
entitlement to service connection for residuals of a head 
injury.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(a).


ORDER

Service connection for headaches, to include as secondary to 
exposure to herbicides, is denied.

Service connection for a lung disorder, to include as 
secondary to exposure to herbicides, is denied.

Service connection for a skin disorder, to include as 
secondary to exposure to herbicides, is denied.

Service connection for a disorder manifested by weight loss, 
to include as secondary to exposure to herbicides, is denied.

Service connection for growths of the left foot, right hand, 
and left chest, to include as secondary to exposure to 
herbicides, is denied.

							[Continued on next page] 

New and material evidence not having been submitted, service 
connection for residuals of a head injury, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


